Title: From George Washington to Richard Peters, 10 September 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Chad’s Ford [Pa.] 10th Sepr 1777

I am favd with yours of the 5th and 6th instant. That of the 5th incloses Copy of a letter from an officer commanding a Regiment to a Member of Congress complaining of particular slight of his Regt by the Commissary, as there is no name to the letter it is impossible for me to inquire into the Matter. I never before knew that there was any partiality shewn to the other Officers in preference to those of the Virginia line in the mode of serving out provisions, and if the matter can

be proved the Commissary guilty of such partiality ought certainly to suffer. Congress are about fixing a mode of serving out provisions to a certain Number of Messes to the Officers in each Regiment, and I hope that will prove more satisfactory. The Article of Bacon is extra, and is provided by the Commissary at an advanced price for the Convenience and comfort of all the officers and I should be sorry to think that the General Officers should monopolize it. I am certain they neither wish or mean it, and if the Commissaries say they have any orders to deliver it to them only, they say what is not true if they mean that such Orders have gone from me. Upon the whole, the Charges exhibited in the letter alluded to are rather general ones, and all that I can do is to give the Commissary of issues a hint that partiality is complained of and advise him to avoid any such practice.
I cannot at present answer the Question proposed by Mr White the deputy Commy of Issues why the Rations claimed by the Soldiers differ so widely from those established by Congress on the 4th Novr 1775. As I have none of my papers, but those of a few days old, with me. I know there have been many alterations and new Regulations in the Commissary’s department and I fancy if you will have the Journals minutely examined you will find whence the difference arises. I am &c.
